Citation Nr: 9914258	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
secondary to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder, claimed as secondary to 
exposure to Agent Orange exposure.

3. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, claimed as secondary to Agent 
Orange exposure.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for arthritis with joint stiffness, claimed as 
secondary to Agent Orange exposure.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chest pain, claimed as secondary to Agent 
Orange exposure.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bladder dysfunction, claimed as secondary to 
Agent Orange exposure.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for kidney dysfunction, claimed as secondary to 
Agent Orange exposure.

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for fatigue, claimed as secondary to Agent Orange 
exposure.

9.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

10.  Entitlement to service connection for a prostate 
disorder, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 1997 and January 
1998, in which the Atlanta, Georgia, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, fatigue, peripheral neuropathy, and a prostate 
condition, claimed as secondary to Agent Orange exposure.  
The veteran subsequently perfected appeals of these 
decisions.

The Board notes that the RO has characterized all the issues 
as ones for service connection and not petitions to reopen.  
However, because of the RO's unappealed final decision of May 
1994 on many of these issues, the Board finds that the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, and fatigue, claimed as secondary to Agent 
Orange exposure are properly construed as petitions to reopen 
rather than service connection claims.  38 C.F.R. §§ 3.104, 
3.156 (1998).  Accordingly, the issues are properly 
characterized on the first page of this decision.  
Additionally, the Board notes that although the veteran was 
not provided with the regulations governing new and material 
claims in his statement of the case, given the Board's 
decision below to reopen his claims, he is not prejudiced by 
this oversight.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that in a September1996 statement to the 
record the veteran raised claims of entitlement to service 
connection for a sexual dysfunction and an impairment of his 
immune system.  These issues have not been developed by the 
RO and are referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for an acquired psychiatric disorder, a skin disorder, 
hypertension, arthritis, chest pain, a bladder dysfunction, a 
kidney dysfunction, and fatigue claimed as secondary to Agent 
Orange exposure were denied by the RO in a May 1994 decision, 
from which the veteran did not perfect an appeal.

2.  The evidence received subsequent to May 1994 is relevant 
to the issues and has not been previously submitted; and when 
reviewed in conjunction with the evidence that had been 
previously submitted it is significant enough that it must be 
considered in order to fairly decide the merits of the 
claims.  

3.  There is no competent evidence of record indicating that 
the veteran's acquired psychiatric disorder, skin disorder, 
hypertension, arthritis, chest pain, bladder dysfunction, 
kidney dysfunction, fatigue, and prostate condition have been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

4.  There is no competent evidence of record showing a 
relationship between the veteran's acquired psychiatric 
disorder, a skin disorder, hypertension, arthritis, chest 
pain, a bladder dysfunction, a kidney dysfunction, fatigue, 
peripheral neuropathy and a prostate condition and exposure 
to Agent Orange during his period of active duty.

5.  The veteran's diagnosed peripheral neuropathy is not 
shown to have been manifested in service or within one year 
of discharge.

CONCLUSIONS OF LAW

1.  The RO's May 1994 rating decision, wherein the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, and fatigue claimed as secondary to Agent Orange 
exposure were denied, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 2.1103, 3.104(a) (1998).

2.  The evidence received subsequent to the May 1994 decision 
is new and material, and serves to reopen the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, and fatigue claimed as secondary to Agent Orange 
exposure .  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claims of entitlement to service connection for an 
acquired psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, fatigue, peripheral neuropathy, and a prostate 
condition, claimed as secondary to Agent Orange exposure are 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence

The RO denied the veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, a skin 
disorder, hypertension, arthritis, chest pain, a bladder 
dysfunction, a kidney dysfunction, and fatigue, claimed as 
secondary to Agent Orange exposure in a May 1994 rating 
decision.  The veteran did not perfect an appeal of this 
decision.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105.  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court of Appeals of Veterans Claims (Court) 
has held that the first determination is whether the veteran 
has presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim it must be 
determined whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, evaluation of the 
merits of the claim must occur but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Since the May 1994 RO decision, the veteran has submitted 
medical treatment evidence relating to his claimed 
disabilities.  Because this evidence was not of record at the 
time of the prior decision it is new, and it is material as 
it pertains to the disabilities at issue.  Additionally, the 
Board finds that not only is the evidence new and material, 
but that it must be considered in order to ensure that there 
is a complete record for evaluation of the veteran's claims.  
Accordingly, the evidence submitted constitutes new and 
material evidence sufficient to reopen his claims.

2.  Entitlement to service connection for multiple disorders 
claimed as secondary to Agent Orange exposure.

Having reopened the veteran's claims, these claims, along 
with the veteran's claims of entitlement to service 
connection for peripheral neuropathy and a prostate condition 
claimed as secondary to Agent Orange exposure, must be 
assessed for well-groundedness.  The threshold question that 
must be resolved with regard to a claim is whether the 
veteran has met his initial obligation of submitting evidence 
of a well-grounded claim.  See 38 U.S.C.A. § 5107(a); 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 
1996) (Table).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [§ 5107(a)]"  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  "The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  He did not receive 
any combat citations, and he does not claim that any of his 
disabilities occurred during combat, so this provision does 
not apply to him.

An exception to the general requirements for well grounding a 
claim applies to cases where the veteran has one of several 
listed diseases related to Agent Orange exposure. See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Service connection 
will be awarded automatically on a presumptive basis where 
the veteran served in Vietnam and has one of the enumerated 
diseases listed in 38 C.F.R. § 3.309 (1998). See 38 U.S.C.A. 
§ 1116(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1998). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Additionally, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1998), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998), will be considered 
chronic.  Id.
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date 
on which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
Id.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6) (1998), are met and the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998), are 
also satisfied, the following diseases will be presumed 
service-connected even though there may be no evidence of such 
a disease during service: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
an acquired psychiatric disorder, a skin disorder, 
hypertension, arthritis, chest pain, a bladder dysfunction, a 
kidney dysfunction, fatigue, peripheral neuropathy, and a 
prostate condition, are not well grounded.  Although the RO 
did not specifically state that it denied the appellant's 
claims on the basis that they were not well grounded, the 
Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

In the present case, although the veteran served in Vietnam 
and is thereby presumed, under the regulations, to have been 
exposed to Agent Orange, the medical records submitted in 
support of the appellant's claims do not include a diagnosis 
of any of the listed disabilities for which service 
connection can be awarded on a presumptive basis due to 
exposure to Agent Orange, except peripheral neuropathy, which 
will be discussed below.  See 38 C.F.R. § 3.307(a)(6), 
§ 3.309(e) (1998).  Specifically, either his claimed 
disorders are not included as potential residuals of Agent 
Orange exposure, as is the case with his psychiatric 
disorder, hypertension, arthritis, fatigue, and chest pains, 
or the disorder alleged has not been diagnosed as one of the 
listed disabilities.  His alleged kidney, bladder and 
prostate disorders have not been associated with cancer of 
any form, let alone, one of the types listed in the 
regulations, and his skin disorder has been diagnosed as 
nummular diaper dermatitis, atopic dyshidrotic dermatitis, 
allergic contact dermatitis, chronic eczematoid dermatitis, 
dyshidrosis, allergic urticaria and atopic dermatitis, but 
never chloracne or acneform disease.  Id.  

As for his diagnosis of peripheral neuropathy, in order to 
satisfy the requirements of the regulation this diagnosis 
must appear in service at the time of exposure, or within one 
year of the veteran's last exposure.  The medical evidence of 
record shows that the veteran was diagnosed with neuritis in 
January 1974, approximately 5 years after his discharge, and 
well outside the time period laid out in the regulations.  
The veteran contends that he was treated for this disorder 
prior to this time, but failed to submit medical records to 
support this contention.

To the extent that the veteran is claiming, absent medical 
evidence, that he currently has a listed disability or that 
his disorders are due to Agent Orange exposure, he is not 
competent to diagnose his disability or provide an opinion as 
to medical causation.  Wandel v. West, 11 Vet. App. 200 
(1998); Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As noted above, the 
medical evidence fails to show that the veteran currently 
suffers from any recognized impairment under the regulations 
or that his peripheral neuropathy developed within the 
designated time period for presumptive service connection; 
therefore, the veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, a skin 
disorder, hypertension, arthritis, chest pain, a bladder 
dysfunction, a kidney dysfunction, fatigue, peripheral 
neuropathy, and a prostate condition due to exposure to Agent 
Orange are not well grounded.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Because competent evidence tending 
to link any current disorder to service or herbicide exposure 
therein has not been presented, the Board finds that the 
veteran has failed to submit evidence sufficient to establish 
entitlement to service connection for an acquired psychiatric 
disorder, a skin disorder, hypertension, arthritis, chest 
pain, a bladder dysfunction, a kidney dysfunction, fatigue, 
peripheral neuropathy, and a prostate condition secondary to 
Agent Orange exposure without regard to the presumptive 
regulations.  


ORDER

New and material evidence having been received to reopen 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, and fatigue, secondary to Agent Orange exposure, 
the petitions to reopen these claims are granted.

Entitlement to service connection for an acquired psychiatric 
disorder, a skin disorder, hypertension, arthritis, chest 
pain, a bladder dysfunction, a kidney dysfunction, fatigue, 
peripheral neuropathy, and a prostate condition secondary to 
Agent Orange exposure is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

